department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc psi b01 spr-119900-01 uilc memorandum for rod oakes from associate chief_counsel passthroughs special industries subject this chief_counsel_advice responds to your facsimile dated date chief_counsel_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from chief_counsel_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the chief_counsel_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the chief_counsel_advice legend a b c d state date date a b c d e f g h i j k l issue under the facts presented below should the service invoke the sec_1_701-2 anti-abuse rule to recast the transaction and subsequent basis allocation conclusion yes where a transaction is set up solely to take advantage of the basis rules under sec_732 in an inappropriate manner the transaction will be recast facts on date a wholly owned by b transferred all of its assets to c in exchange for the stock in c the assets transferred to c consisted of inventory ab dollar_figurea prepaid expenses ab dollar_figureb security deposits ab dollar_figurec trademarks ab dollar_figured fixed assets ab dollar_figuree customer lists ab dollar_figuref and goodwill ab dollar_figureg on date just days after date a sold its h interest in c to d a newly formed state corporation for approximately dollar_figurei including dollar_figurej and the assumption_of_liabilities pursuant to sec_732 b and c d allocated basis equal to c’s basis to the inventory prepaid expenses and security deposits and allocated the balance to other assets in proportion to c’s basis in those assets as a result the basis in the trademarks was increased to dollar_figurek and the basis in fixed assets depreciable over years was increased to dollar_figurel law and analysis sec_1_701-2 provides that where a partnership is formed_or_availed_of in connection with a transaction a principal purpose of which is to reduce substantially the present_value of the partners’ aggregate federal tax_liability in a manner that is inconsistent with the intent of subchapter_k the commissioner can recast the transaction for federal tax purposes here the partnership was formed and terminated for no other purpose than to take advantage of the rules under sec_732 so the application of the sec_1_701-2 anti-abuse rule is appropriate in this case sec_732 was enacted for taxpayer convenience for the distribution from a partnership with an operating history it is clear that under these facts the creation and termination of the partnership in ten days was a deliberate plan to use sec_732 for an inappropriate tax_accounting therefore the service will recast this transaction as a sale of h of a’s assets to d and the subsequent creation of the partnership c please call if you have any further questions this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse affect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views david r haglund senior technician reviewer
